ORDER

Appellee’s motion to dismiss this appeal is denied. Although the filing of a notice of appeal with the Tax Commission within 10 days from the date of the mailing of the order is required by 68 O.S.1991 § 225(a), this statute does not provide that the filing of such a notice is a jurisdictional prerequisite to the commencement of an appeal. We will not hold that it does.
The terms of Art. 5, § 46 of the Oklahoma Constitution command that general rules of appellate process be symmetrical and apply across the board. Johnson v. Tony’s Town Mister Quik, 915 P.2d 355 (Okl.1996).
This appeal from a Tax Commission order, which was properly and timely commenced in compliance with Rule 1.125 et seq. of the Rules of Appellate Procedure- in Civil Cases, shall proceed.
WILSON, C.J., KAUGER, V.C.J., and HODGES, LAVENDER, SIMMS, HARGRAVE, OPALA, and SUMMERS, JJ., concur.
WATT, J., concurs by reason of stare decisis.